Citation Nr: 1131277	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-19 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Basic eligibility for VA death benefits to include Dependency and Indemnity Compensation (DIC) as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to May 1972.  The Veteran died on February [redacted], 2007.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.  Thereafter, the claim was transferred to the RO in Denver, Colorado.  The Veteran had a hearing before the Board in June 2011 and the transcript is of record.


FINDINGS OF FACT

1. A "Declaration of Status of Dependents," VA Form 686c, specifying the appellant as the Veteran's dependent spouse, was of record at the time of the Veteran's death.

2. The Veteran and the appellant were legally married on April [redacted], 2006 and were legally married at the time of the Veteran's death on February [redacted], 2007-a time period of less than one year.

3. The Veteran and the appellant resided in Arkansas and Colorado at different times of their relationship.

4.  The Veteran and the appellant resided in Colorado at the time of their legal marriage and at the time of the Veteran's death.

5. The state of Arkansas does not recognize common law marriages, but the state of Colorado does recognize common law marriages.

6. The appellant did not believe she entered into a valid marriage with the Veteran at any time prior to their marriage in April 2006.


CONCLUSION OF LAW

As a matter of law, the appellant does not meet the criteria for basic eligibility for VA death benefits to include DIC as the surviving spouse of the Veteran. 38 U.S.C.A. § 101(3), 103, 1102, 1304, 1310, 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.205, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Veterans' Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, among other things, for notice and assistance to claimants under certain circumstances. Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  When the law and not the evidence are dispositive of the claim, the VCAA is not applicable.  See id. at 132.  In this case, VCAA notice is not required because the underlying issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, the Board concludes that no further notification or development of evidence is required.

Eligibility for DIC Benefits

Only eligible applicants are entitled to VA benefits.  The appellant in this case seeks recognition as an eligible applicant as the Veteran's surviving spouse in order to obtain Dependency and Indemnity Compensation (DIC) benefits.

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. §3.54.  

The term "surviving spouse" means a person of the opposite sex who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. §103(c); 38 C.F.R. § 3.1(j).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant. 38 C.F.R. § 3.102.

The existence of a marriage may be established by a copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of the marriage, and the number of prior marriages if shown on the official record. 38 C.F.R. § 3.205(a).

In cases involving alleged common-law marriages, there must be proof of a common-law marriage for the purpose of receiving VA benefits. 38 C.F.R. § 3.205(a)(6).

The relevant facts in this case are not in dispute. A marriage certificate shows that the appellant and the Veteran were married on April [redacted], 2006.  The Veteran's death certificate reflects that he died on February [redacted], 2007. There record does not show, and the appellant does not claim, that there were any children born of the marriage.

The appellant does not allege that she and the Veteran were legally married at an earlier date. Rather, she argues that the relationship she had prior to their marriage should be recognized as a common-law marriage.

In support of her claim, the appellant claims she lived with the Veteran as husband and wife for a period of 2.5 years prior to his death.  She was previously married to a man named G.S. and her divorce was finalized on October [redacted], 2004, although she indicates she was legally separated from G.S. for many months prior to that time.  She testified she first met the Veteran in August 2004, and on October [redacted], 2004, the day her divorce was finalized, the Veteran gave her an engagement ring.  She further claims she moved in with the Veteran at that time, residing in Arkansas.

Thereafter, in July 2005, the appellant claims she moved with the Veteran to Colorado although they did not officially change their place of residence until March 2006.  During her hearing, she testified that there were still unresolved issues in Arkansas, making it necessary for the Veteran to maintain a residence there.  

The RO, in denying the claim, found the appellant and the Veteran did not live in a state that recognizes common-law marriage (Colorado) until March 2006, less than one year prior to the Veteran's death and, therefore, common law marriage considerations could not remedy the appellant's eligibility for DIC benefits.  

As noted above, the legal existence of a marriage for VA purposes is governed by "the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the rights to benefits accrued." 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  The appellant testified that she and the Veteran cohabitated in Arkansas until July 2005, and thereafter, moved to Colorado.  The appellant's testimony, however, is contradicted with other written statements where she indicates their place of residence in Arkansas until March 2006, and thereafter in Colorado.  At her hearing before the Board, the appellant attempted to clarify that she and the Veteran did not officially change their place of residence to Colorado until March 2006 because of doctor's appointments and other unfinished business in Arkansas.  

The state of Arkansas does not recognize common law marriages, but the state of Colorado does recognize common law marriage.  See Arkansas Code § 9-11-201 (indicating formal licensing and other requirements to deem marriage valid in Arkansas), §11; C.R.S. §§ 14-2-104.3, 14-2-109.5 (indicating validity of common law marriage in Colorado).

In this case, there is no evidence or contention that the appellant and the Veteran had a union that was solemnized under a marriage license and issued by a clerk of the county commission prior to their marriage in April 2006.  

Notwithstanding the fact that Arkansas does not recognize common law marriage, and that it is unclear when exactly the appellant and Veteran resided in Colorado, the VA may still recognize the appellant's common-law marriage to the Veteran prior to April 2006 if the appellant entered into such a common-law marriage "without knowledge to a legal impediment to that marriage, and thereafter cohabitated with the Veteran for one year or more immediately preceding the Veteran's death, such marriage will be deemed to be valid." VA. Gen. Counsel Prec. 58-91. 

In other words, if the appellant entered into a common-law-marriage with the Veteran without knowledge that Arkansas did not recognize those marriages, the marriage could be "deemed valid." The appellant's signed statement that she was unaware of the impediment to marriage would be accepted, in the absence of information to the contrary, as evidence of that fact. 38 C.F.R. § 3.205(c).  In the instant case, the appellant has not submitted the signed statement referred to in 38 C.F.R. § 3.205(c). However, she has testified that she believed she was married to the Veteran prior to April 2006.

According to the Colorado Office of Legislative Legal Services, common law marriage in the state of Colorado may be "proven" with the following-type of evidence:

* A woman takes the surname of the man with whom she lives;
* The couple refers to their marriage in conversations with other people, such as friends, family and co-workers;
* The couple files joint tax returns for federal or state income tax purposes;
* The couple lists each other as spouses on insurance forms and retirement plans;
* The couple has joint checking and savings accounts; and
* The couple owns property as joint tenants.

Office of Legislative Legal Services, Common Law Marriage (Revised August 12, 2010), available at http://www.state.co.us/gov_dir/leg_dir/olls/PDF/COMMON%20LAW%20MARRIAGE.pdf.

In support of her claim, the appellant testified and stated in various written statements that she lived with the Veteran for 2.5 years prior to his death and routinely held herself out as the Veteran's wife.  She further submitted numerous statements from friends and family that knew the appellant and the Veteran in both Arkansas and Colorado indicating the couple always held themselves out to be married.  The appellant's son further submitted a picture of his wedding in July 2005, which he defined as a "family portrait."  The picture included the appellant and the Veteran.  The appellant also submitted a bank statement showing the appellant was added to the Veteran's bank account as of February 6, 2006, a little more than one year prior to the Veteran's death.

In contrast to these statements and testimony, the appellant further acknowledges the Veteran gave her an engagement ring, not a wedding ring, in October 2004.  The appellant moved in with the Veteran shortly thereafter.  It appears, then, that the appellant was well aware that she was engaged to the Veteran at that time, not married to him.  While the appellant was added to the Veteran's bank account on February 6, 2006, the name listed on the account was the appellant's maiden name.  The appellant did not take the Veteran's surname until April 2006, after they legally married.  

Prior to April [redacted], 2006, neither the appellant nor the Veteran attempted to add the other as their spouse on a retirement, insurance or other benefits form.  To that end, the Veteran submitted his VA form 21-686c listing the appellant as his spouse-dependent on April 28, 2006.  The appellant further testified that they legally married on April [redacted], 2006 because of insurance, retirement and other legal concerns.  It appears the appellant was well aware that they were not deemed married in the eyes of the law prior to April [redacted], 2006.  

Other than the lay statements submitted in this case that the appellant and the Veteran held themselves out to be married, there is no persuasive evidence that the appellant and the Veteran actually believed themselves to be married prior to April [redacted], 2006.  Indeed, the appellant testified that they did not care whether they were legally married or not; it was not important to them.  The only reason they married on April [redacted], 2006 was for insurance, retirement and other marital-benefit reasons. The fact that they ultimately did marry further demonstrates that the appellant realized she wasn't married prior to April [redacted], 2006.

The undisputed evidence is that the appellant and the Veteran had a close loving relationship, resided together for more than 2 years prior to their marriage in April 2006, and co-mingled at least one bank account as of February 2006. They did not, however, enter into a deemed valid common-law marriage prior to their marriage on April [redacted], 2006. The Veteran died February [redacted], 2007. This is less than the one-year period required by the regulations.

Therefore, based on the law and regulations governing this appeal, while the Veteran and the appellant were married at the time of the Veteran's death, the evidence establishes that they were married for less than one year at the time of the Veteran's death. Thus, the appellant cannot be found to meet the criteria for basic eligibility for VA death benefits, to include DIC. 38 U.S.C.A. §§ 1304, 1310(a), 1541(a), 5121; 38 C.F.R. §§ 3.3(b)(4), 3.54(c), 3.1000.

The Board is sympathetic to the appellant's claim; however, inasmuch as she was married to the Veteran for less than one year at the time of his death, she has no legal basis to claim entitlement to basic eligibility for VA death benefits, including DIC. As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	(CONTINUED ON NEXT PAGE)




ORDER

Basic eligibility for VA death benefits, to include DIC, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


